DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11-12, 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 28 recites “the object”. It is not clear which of “the plurality of objects” is “the object”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong (US 607,673) in view of Jackson (US 85449) further in view of Lackey (US 2011/0300275).

a holding device or inner vessel b arrangeable in the cavity such that an outer surface of a wall of the holding device is spaced apart from the outer wall and defines a gap d therebetween for holding an object (ice) between the outer surface of the wall and the outer wall, wherein the gap d extends to an end of the wall that is adjacent to the opening such that the object (ice) is insertable into the gap d from the outside of the cavity, wherein the holding device b is arranged in the cavity such that the gap d has a width from the outer surface of the wall of the holding device to the outer wall that is at least as large along an entire length from a top of the cavity adjacent the opening to a bottom region of the cavity opposite the opening as a width of the gap d at the bottom region of the cavity, and the gap d is continuous from the top of the cavity to the bottom region of the cavity such that the object (ice) is insertable into the gap d from the outside of the cavity to the bottom region of the cavity, 
wherein the container is configured to contain a fluid in the cavity.
Armstrong fails to disclose:
the holding device b being a separate component from the outer wall a so as to be insertable into and freely movable within the cavity, wherein the holding device b is removably receivable in the cavity through the opening of the outer wall; and
a first region of the cavity that is inside the wall is in fluidic communication with a second region of the cavity defined between the wall and the outer wall when the holding device is arranged in the cavity.

It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have made the holding device or inner vessel b of Armstrong, removable, as taught by Jackson, for the predictable result of removing the inner vessel when storing beverages that do not need to be cooled.
Further Lackey teaches a first region or an ice compartment 22 (holding objects such ice and fruits and vegetables) of a beverage holder being in fluidic communication with a second region of the beverage holder (fig. 2 and paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have provided the wall b of Armstrong, a plurality of slots, and mixed fruits or vegetables inside the ice compartment or gap d, for the predictable result of infusing different flavors through the slots, into the beverage as taught by Lackey in paragraph 0042.
Regarding claim 7, the modified Armstrong further discloses the holding device b is configured to hold the object (ice and fruits or vegetables) adjacent the outer wall (fig. 1 of Armstrong).
Regarding claim 25, Armstrong further discloses the width of the gap d being constant from the top of the cavity to the bottom region of the cavity along a direction from the top of the cavity to the bottom region of the cavity (fig. 1).  
Regarding claim 34, Armstrong further discloses the outer wall including a sealable spigot that is openable to release the fluid from the cavity (fig. 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the holding device of the modified Armstrong, a first opening around the spigot, as further taught by Jackson, for the predictable result of providing room for the spigot. 

Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong (US 607,673) in view of Jackson (US 85449) further in view of Lackey (US 2011/0300275) as applied to claim 1 above, further in view of Pantaleo (US 4,941,590).
Regarding claims 3 and 6, the modified Armstrong fails to disclose holding device comprising an acrylic tube and the outer wall A being substantially transparent.
However, Pantaleo teaches cup elements 12 and 14 being made of acrylic or other similar transparent thermoplastic material (fig. 2 and col. 2, lines 42-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made outer wall A of Jackson of acrylic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 8-9, 12, 20-24, 27-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong (US 607,673) in view of Jackson (US 85449) further in view of Lackey (US 2011/0300275) and Major (US 793,597).
Regarding claims 8 and 24, Armstrong (figs. 1-2) discloses a container comprising: 
an outer wall a defining a cavity and having an opening to an outside of the cavity; 
a holding device or inner vessel b arranged in the cavity such that an outer surface of a wall of the holding device b is spaced apart from the outer wall a and defines a gap d therebetween, the gap d having a width from the outer surface of the wall of the holding device to the outer wall a; and 
an object (ice);
wherein the gap d extends to an end of the wall that is adjacent to the opening such that the object (ice) is insertable into the gap d from the outside of the cavity, and wherein the holding device b is arranged in the cavity such that the width of the gap d is constant along the direction from the top of the cavity to the bottom region of the cavity, and the gap d is continuous from the top of the cavity to the bottom region of the cavity such that the object is insertable into the gap d from the outside of the cavity to the bottom region of the cavity, wherein the container is configured to contain a fluid in the cavity.
Armstrong fails to disclose:

wherein the holding device is a separate component from the outer wall so as to be insertable into and freely movable within the cavity, 
and wherein the holding device has at least one opening through the wall such that a first region of the cavity that is inside the wall is in fluidic communication with a second region of the cavity defined between the wall and the outer wall.  
However, Jackson teaches a water dispensing container having a removable inner vessel B (figs. 1-2 and col. 2, lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have made the holding device or inner vessel b of Armstrong, removable, as taught by Jackson, for the predictable result of removing the inner vessel when storing beverages that do not need to be cooled.
Further Lackey teaches a first region or an ice compartment 22 (holding objects such ice and fruits and vegetables) of a beverage holder being in fluidic communication with a second region of the beverage holder (fig. 2 and paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have provided the wall b of Armstrong, a plurality of slots, and mixed fruits or vegetables inside the ice compartment or gap d, for the predictable result of infusing 
Further, Major teaches a compartment water cooler having objects (ice) having a thickness equal to or greater than the width of a gap d such that the object is configured to contact both the -3-Appin No. 13/757,704 Amdt date May 18, 2020 Reply to Office Action of November 18, 2019outer surface of an internal wall and the outer wall (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the thickness of the objects of the modified Armstrong, equal to or greater that the width of the gap d, for the predictable result of optimizing the usage of the space.
Regarding the object being configured to be snugly held in the gap by a friction fit or an interference fit at any of a plurality of positions that are spaced from one another along a direction from a top of the cavity adjacent the opening to a bottom region of the cavity opposite the opening, it is noted that the object of the modified is capable of being snugly held in the gap by friction fit or an interference fit since the holding device is movable within the container. 
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., discovering the optimum object thickness) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Armstrong further discloses the outer wall including a sealable spigot that is openable to release the fluid from the cavity (fig. 1).
Further, Jackson teaches the inner vessel or holding device B having a first opening through the wall to fit around a spigot E to release the fluid from a first region C 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the holding device of the modified Armstrong, a first opening around the spigot, as further taught by Jackson, for the predictable result of providing room for the spigot. 
Regarding claim 12, the modified Armstrong further discloses the object comprises a plurality of objects stacked on one another and held adjacent the outer wall (col. 2, lines 58-61 of Armstrong and figs. 1-2 of Major).
Regarding claims 20 and 27, it is not clear how the object can be pressed against the outer wall if the inner wall is freely movable within the cavity. However, Major further teaches the object pressed against the wall (figs. 1-2).
Regarding claim 21, Major further teaches the objects of the plurality of objects being stacked on one another in a vertical direction extending toward the opening of the outer wall (fig. 1).  
Regarding claim 22, Armstrong further discloses the container being configured to contain a beverage in the cavity, and the object is a food product i.e., ice (fig. 1 and col. 2, lines 58-61).
Regarding claim 23, it is noted that the object of the modified Armstrong is capable of being spaced apart from a bottom of the gap because of the friction fit.
Regarding claim 28, Armstrong (figs. 1-2) discloses a container comprising: 

a holding device  b arrangeable in the cavity such that an outer surface of a wall of the holding device is spaced apart from the outer wall and defines a gap d therebetween, the gap having a width from the outer surface of the wall of the holding device to the outer wall; and 
a plurality of objects (ice), wherein the gap d extends to an end of the wall that is adjacent to the opening such that the plurality of objects are insertable into the gap d from the outside of the cavity, 
wherein the holding device b is arranged in the cavity such that the gap d is continuous from the top of the cavity to the bottom region of the cavity such that the plurality of objects are insertable into the gap from the outside of the cavity to the bottom region of the cavity, wherein the container is configured to contain a fluid in the cavity.
Armstrong fails to disclose: the plurality of objects (ice), each having a thickness equal to or greater than the width of the gap such that the object is configured to contact both the outer surface of the wall and the outer wall and to be snugly held in the gap by a friction fit or an interference fit and spaced apart from an adjacent one of the plurality of objects along a direction from a top of the cavity adjacent the opening to a bottom region of the cavity opposite the opening,
wherein the holding device b is a separate component from the outer wall so as to be insertable into and freely movable within the cavity, and

However, Jackson teaches a water dispensing container having a removable inner vessel B (figs. 1-2 and col. 2, lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have made the holding device or inner vessel b of Armstrong, removable, as taught by Jackson, for the predictable result of removing the inner vessel when storing beverages that do not need to be cooled.
Further Lackey teaches a first region or an ice compartment 22 (holding objects such ice and fruits and vegetables) of a beverage holder being in fluidic communication with a second region of the beverage holder (fig. 2 and paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have provided the wall b of Armstrong, a plurality of slots, and mixed fruits or vegetables inside the ice compartment or gap d, for the predictable result of infusing different flavors through the slots, into the beverage as taught by Lackey in paragraph 0042.
Further, Major teaches a compartment water cooler having objects (ice) having a thickness equal to or greater than the width of a gap d such that the object is configured to contact both the -3-Appin No. 13/757,704 Amdt date May 18, 2020 Reply to Office Action of November 18, 2019outer surface of an internal wall and the outer wall (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the thickness of the objects of the modified 
Regarding the object being configured to be snugly held in the gap by a friction fit or an interference fit at any of a plurality of positions that are spaced from one another along a direction from a top of the cavity adjacent the opening to a bottom region of the cavity opposite the opening, it is noted that the object of the modified is capable of being snugly held in the gap by friction fit or an interference fit since the holding device is movable within the container. 
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., discovering the optimum object thickness) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 29, the modified Armstrong further discloses each of the plurality of objects being a fruit slice or a vegetable slice capable of being snugly held against the outer surface of the wall by an interference fit.  
Regarding claim 30, Armstrong further discloses the outer wall including a sealable spigot that is openable to release the fluid from the cavity (fig. 1).
Further, Jackson teaches the inner vessel or holding device B having a first opening through the wall to fit around a spigot E to release the fluid from a first region C of the cavity, and the first region of the cavity is in fluidic communication with aAmdt date May 18, 2020 Reply to Office Action of November 18, 2019 second region of the cavity through the first opening of the holding device when the holding device is arranged in the cavity (fig. 1).

Regarding claim 31, Major further teaches a compartment water cooler having objects (ice) having a thickness equal to or greater than the width of a gap d such that the object is configured to contact both the -3-Appin No. 13/757,704 Amdt date May 18, 2020 Reply to Office Action of November 18, 2019outer surface of an internal wall and the outer wall (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the thickness of the objects of the modified Armstrong, equal to or greater that the width of the gap d, for the predictable result of optimizing the usage of the space. Further, it is noted that the object of the modified Armstrong is capable of contacting both walls since the holding device is movable within the container. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., discovering the optimum object thickness) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 32-33, it is noted that the objects of the modified Armstrong are insertable into the gap through the opening so as to be snugly held in the gap by the friction fit or the interference fit while being inserted. Further, it is noted that the object of the modified Armstrong is capable of being snugly held in the gap since the holding device is movable within the container. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233.

Claim  11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong (US 607,673) in view of Jackson (US 85449) further in view of Lackey (US 2011/0300275) and Major (US 793,597) as applied to claim 8 above, further in view of Pantaleo (US 4,941,590).
Regarding claim 11, the modified Armstrong fails to disclose the outer wall A being substantially transparent.
However, Pantaleo teaches cup elements 12 and 14 being made of acrylic or other similar transparent thermoplastic material (fig. 2 and col. 2, lines 42-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made outer wall A of Jackson of acrylic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 5/18/20 have been fully considered but they are not persuasive. Applicant argues that Armstrong does not teach the holding device being a separate component. However, it is noted that that limitation is taught by Jackson. 


Further applicant argues that Lackey appears to teach the fruit or vegetable being placed within an inner space of the tube and not between two walls. However, Lackey teaches an ice compartment 22 also holding fruits and vegetables (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the invention have put fruits and vegetables inside the ice compartment of Armstrong as taught by Lackey, and provided the wall slots, for the predictable result of infusing different flavors through the slots, into the beverage as taught by Lackey in paragraph 0042.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735